Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 6-13 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,368,631. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims ‘anticipate’ the present claims.
It is clear that all the elements of claims 1 and 8-10 of this application are to be found in claim 1 of the patent.  The difference between claims 1 and 8-10 of this application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claims 1 and 8-10. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1 and 8-10 are anticipated by claim 1 of the patent, they are not patentably distinct therefrom.
Likewise, claim 6 is anticipated by claim 10 of the patent, claim 7 is anticipated by claim 2 of the patent, claim 11 is anticipated by claim 7 of the patent, claim 12 is anticipated by claim 8 of the patent, claim 13 is anticipated by claim 7 of the patent, claim 17 is anticipated by claim 10 of the patent, claim 18 is anticipated by claim 10 of the patent and claim 19 is anticipated by claim 8 of the patent.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mounting member” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the plurality of apertures" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bensussan (US 8398330) in view of Giacolo (US 2009/0113651).
Regarding claim 1, Bensussan discloses a  tool (20) for use with a handle (14), the tool comprising: a head member comprising a body (16) and including first connection point (42) for connecting the head member to the handle, wherein the body includes a bottom and side walls (see annotated Fig. 10 below) extending generally upward from the bottom to form a substantially hollow inner section (52), wherein the sidewalls extend at opposite longitudinal ends such that the substantially hollow inner section is open from a front of the head member to a rear of the head member (via openings 62); and said head member further comprising an engaging portion (12) for positioning one or more floor care tool members.

    PNG
    media_image1.png
    279
    638
    media_image1.png
    Greyscale

Bensussan does not teach a second connection point.
Giacolo teaches a head member with two connection points (136/138 and 139).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Bensussan with a second connection point as taught by Giacolo for the purpose of forming a more secure connection between a handle and the head member (Giacolo, ¶20).
Regarding claim 3, the combination of Bensussan and Giacolo teaches the tool of claim 1, wherein the engaging portion is attached to the head member as a separate component (Bensussan; the engaging member 12 that engages the tool 20 is separate from the head).
Regarding claim 4, the combination of Bensussan and Giacolo teaches the tool of claim 3, wherein the engaging portion is attached to the head member by slots; mechanical fasteners; snaps; friction; or pins (slots, see Bensussan 24).
Regarding claim 5, the combination of Bensussan and Giacolo teaches the tool of claim 4, wherein the slots provide a sliding connection for the engaging portion and the head member (Bensussan, engaging member 12 can slide in the slots of 24).

Regarding claim 7, the combination of Bensussan and Giacolo teaches the tool of claim 1, wherein said first connection point is positioned at or near the engaging member attachment (the slots 136/138 of Giacolo are ‘near’ the engaging portion) and the second connection point extending from a distal end of the head member (fingers 42 of Bensussan extend from a “distal end” of the head member).
Regarding claim 11, Bensussan teaches a tool assembly for use with cleaning, the assembly comprising: a universal handle (14) comprising an elongated handle having first and second ends and a locking system (18) positioned at or near the second end of the handle; and a tool (20) operatively attached to the universal handle, the tool comprising a body (16) and including first connection point (42) for connecting the tool to the handle, wherein the body includes a bottom and side walls (see annotated Fig. 10 above) extending generally upward from the bottom to form a substantially hollow inner section, wherein the sidewalls extend at opposite longitudinal ends such that the substantially hollow inner section (52) is open from a front of the tool to a rear of the tool (via openings 62).
Bensussan does not teach a second connection point or that the locking system comprising a keyed locking collar for orienting and engaging at least a first portion of a tool and a locking cap rotatably positioned on the handle for engaging a second portion of the tool.
Giacolo teaches a head member with two connection points (136/138 and 139).
Giacolo further teaches a locking system comprising a keyed locking collar (132) for orienting and engaging at least a first portion (122) of a tool and a locking cap (128) rotatably positioned on the handle for engaging a second portion of the tool.

Regarding claim 12, the combination of Bensussan and Giacolo teaches the assembly of claim 11, wherein at least a portion of the universal handle is positioned through the second connection point of the tool and operatively positioned at the first connection point thereof (Bensussan, Fig. 11B).
Regarding claim 13, the combination of Bensussan and Giacolo teaches the assembly of claim 11, wherein said head member further comprising an engaging portion (Bensussan, 12) for positioning one or more floor care tool members.
Claim(s) 2 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bensussan and Giacolo as applied to claim 1 above, and further in view of Pant (US 2014/0026342).
Regarding claim 2, the combination of Bensussan and Giacolo teaches t2. The tool of claim 1, but does not teach that the engaging portion of the head member is integral with the body of the head member.
Pant teaches an engaging portion (formed by 104 and 106) that is integral with a head member (102).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Bensussan such that the engaging portion of the head member is integral with the body of the head member, wherein doing so would merely be a matter of substituting one engaging element for another with predictable results.

Bensussan does not teach a mounting member at the first end of the handle, and a locking system positioned at or near the second end of the handle, the locking system comprising a keyed locking collar for engaging at least a first portion of a tool head; or a second connection point for connecting the tool head to the handle.
Pant teaches a mounting member (110 in Figs. 1A and 1B; see also ¶26) at the first end of a handle (108). The hook 110 of Pant is a functional equivalent to the disclosed mounted member because it is fully capable of cooperating with a wall-mounted member to support the device when not in use.
Giacolo teaches a head member with two connection points (136/138 and 139).
Giacolo further teaches a locking system comprising a keyed locking collar (132) for orienting and engaging at least a first portion (122) of a tool and a locking cap (128) rotatably positioned on the handle for engaging a second portion of the tool.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Bensussan with a mounting member as taught by Pant for the purpose of enabling easy storage (Pant, ¶26).
Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Bensussan with a second connection point 
Regarding claim 19, the combination of Bensussan, Giacolo and Pant teaches the floor care tool of claim 18, wherein at least a portion of the handle is positioned through the second connection point of the tool head and operatively positioned at the first connection point thereof (Bensussan, Fig. 11B).
Regarding claim 20, the combination of Bensussan, Giacolo and Pant teaches the floor care tool of 18, wherein the one or more floor care members are attached to the tool head by: a. slots; b. mechanical fasteners; c. snaps; d. friction; e. pins; f. clamps; or g. some combination thereof (slots in 24 of Bensussan).
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bensussan and Giacolo as applied to claim 1 above, and further in view of Sada (US 2011/0277260).
Regarding claim 8 and 9, the combination of Bensussan and Giacolo teaches the tool of claim 1, but does not teach a tool head insert being separate from the head member and positioned at the inner section of the head member with the insert at least partially within the bottom and side walls of the body of the head member, wherein the tool head insert comprising: a. a reservoir; b. a weighted member; c. a light; or d. a battery.
Sada teaches a tool head (1) that receives a tool head insert (tablet, see ¶38), the a tool head insert being separate from the head member and positioned at the inner section of the head member with the insert at least partially within the bottom and side walls of the body of the head member, wherein the tool head insert comprising: a. a reservoir; b. a weighted member; c. a light; or d. a battery (the tablet is a reservoir of a cleaner-aromatizer).
.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bensussan and Giacolo as applied to claims 11 and 13 above, and further in view of Liao (US 5937471).
Regarding claim 14, the combination of Bensussan and Giacolo teaches the assembly of claim 13, but does not teach a clamp connected to the body of the tool to aid the engaging member in position the one or more floor care tool members.
Liao teaches a clamp (5 and 6) connected to a body (1) of a tool to aid an engaging member (7) in positioning one or more floor care tool members (100).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Bensussan with a clamp connected to the body of the tool to aid the engaging member in position the one or more floor care tool members as taught by Liao for the purpose of better securing a mopping cloth (Liao, col. 3, ll. 51-55).
Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bensussan and Giacolo as applied to claims 11 and 13 above, and further in view of McCrink (US 2815990).
Regarding claim 15, the combination of Bensussan and Giacolo teaches the assembly of claim 13, but does not teach a bracket operatively attached to the body of the tool at or near the first connection point.
McCrink teaches a bracket (formed by 10) operatively attached to a body (30) of a tool at or near a first connection point (34).

Regarding claim 16, the combination of Bensussan, Giacolo and McCrink teaches the assembly of claim 15, wherein said bracket comprises an aperture (McCrink, 14) for receiving a portion of the handle and a connection portion (McCrink, 12) for operatively connecting to a floor care tool member.
Regarding claim 17, the combination of Bensussan, Giacolo and McCrink teaches the assembly of claim 16, wherein the one or more floor care tool members comprise: a. bristles; b. brushes; c. mop heads; d. squeegees; or e. combinations of a-d (Bensussan, squeegee 20, also brooms, brushes or mops in col. 3, ll. 45-58).

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754